Citation Nr: 0208687	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  89-18 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

 Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had 20 years of active service, to include the 
period from March 1971 to April 1974.  He died on August [redacted], 
1988.  The appellant is the deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1989 rating decision from 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed the decision; however, due to an apparent 
oversight at the RO, the case was not forwarded to the Board 
until 2002.

In a letter, received by the Board in June 2002, the 
appellant submitted an "application for aid and attendance 
and/or housing benefits."  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  

In her substantive appeal (VA Form 1-9), dated in June 1989, 
the appellant requested a hearing.  However, in a statement 
received by the RO in July 2002, the appellant stated that 
she wished to withdraw her request for a hearing.  See 
38 C.F.R. § 20.702(e) (2002).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in August 1988, at the age of 55.  The 
certificate of death lists the immediate cause of death as 
intractable heart failure; due to or as a consequence of: 
interstitial pneumonitis; due to or as a consequence of: 
pancytopenia.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  A heart condition was first manifested about 13 years 
following the veteran's discharge from service, and there is 
no medical evidence linking the cause of the veteran's death 
to his service.  


CONCLUSION OF LAW

The veteran's death is not related to an injury or disease 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5102, 5103, 5103A and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the January 1989 rating decision that the 
evidence did not show that the veteran's cause of death was 
related to his service.  That is the key issue in this case, 
and the rating decision, as well as the statement of the case 
(SOC), informed the appellant that evidence of a relationship 
between the cause of death and the veteran's service was 
needed to substantiate her claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, and SOC, informed her of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The RO has obtained the veteran's 
service medical records. In September 1988, the RO sent the 
appellant a letter and requested her to furnish the terminal 
hospital report, and treatment records, of the veteran since 
his discharge from service.  The RO subsequently associated 
the veteran's treatment records (which are non-VA) with the 
claims file.  The Board therefore finds that VA has complied 
with its duty to notify the appellant of her duties to obtain 
evidence, that VA has done everything reasonably possible to 
assist the appellant, and that there is more than sufficient 
evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

In January 1989, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
claims file was apparently lost at some point after the 
appellant appealed, and had to be rebuilt.

The appellant essentially contends that the veteran's death 
is related to his service.  She asserts that the veteran 
received treatment for a heart condition during his service, 
in about 1965.  She argues that he kept his heart condition 
hidden from the military so that he would not be discharged, 
and because he did not otherwise want a heart disorder to 
appear in his records.  She argues his Vietnam service may be 
related to his death.  With regard to his lung disorders, she 
states that the veteran did not smoke cigarettes.  See 
appellant's substantive appeal, dated in June 1989.

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. §§ 
1110, 1131, 1310; 38 C.F.R. § 3.312.  Certain chronic 
diseases to include heart disease may be presumed to have 
been incurred in service when manifested to a degree of 10 
percent or more within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in August 1988, at the age of 55.  The 
certificate of death lists the immediate cause of death as 
intractable heart failure; due to or as a consequence of: 
interstitial pneumonitis; due to or as a consequence of: 
pancytopenia.  An autopsy was not performed.

At the time of the veteran's death, service connection was 
not in effect for any disability; he had never filed a claim 
for compensation prior to his death.  

The veteran's service medical records show that in June 1966, 
he underwent treatment for chest pains and electrocardiogram 
(EKG) irregularities (a May 1996 EKG was within normal 
limits, but apparently showed borderline T-waves; a June 1965 
EKG also shows irregularities, but does not contain a 
diagnosis).  The impression was musculoskeletal chest wall 
pain with no evidence of heart disease, and scarred duodenal 
bulb on GI series.  The examiner commented that the veteran 
definitely did not have any heart disease.  See also May 1966 
examination report.  The veteran's retirement examination 
report, dated in May 1973, does not show any relevant 
findings.  The veteran's lungs and chest, heart, and vascular 
system were clinically evaluated as normal.  The report 
indicates that an EKG was WNL (within normal limits).  An 
accompanying report of medical history shows that the veteran 
indicated that he was not taking any medications.  He 
reported that he had "pain or pressure in his chest," but 
denied high or low blood pressure, or "palpitation or 
pounding heart."  

Records from the Clayton General Hospital (CGH), dated 
between 1987 and 1988, show that the veteran first received 
treatment in 1979 for a "recurrent duodenal ulcer, hiatal 
hernia with reflux."  He underwent a hemigastrectomy, 
bilateral vagotomy and antecolic Billroth-II type 
gastrojejunostomy.  The report notes that the veteran smoked 
one and one-half packs of cigarettes per day.  There was no 
diagnosis involving the heart or the respiratory system.  CGH 
records dated in 1987 show treatment for symptoms that 
included intermittent claudication, and numbness of the 
hands.  The diagnoses included peripheral vascular 
insufficiency, and cerebrovascular insufficiency with 
transient ischemic attacks.  The veteran was noted to be a 
chronic smoker, and was told to quit smoking.  In June 1988, 
the veteran was admitted to CGH for what was diagnosed as 
severe peripherovascular insufficiency, pulmonary fibrosis, 
and possible adult respiratory distress syndrome and 
cardiomyopathy.  He underwent aortofemoral bypass surgery at 
that time, which was complicated by severe pulmonary edema.  
In July 1988, he was readmitted to CGH for treatment for 
complaints of shortness of breath.  He was initially noted to 
have severe interstitial lung disease of unknown etiology, 
rapidly deteriorating, as well as secondary severe hypoxemia, 
and he was placed on oxygen.  The reports note a history of 
severe arteriosclerosis with occlusive arterial disease, 
status post carotid artery stenosis with endarterectomy, and 
congestive heart failure.   The reports state that the 
veteran succumbed to intractable heart failure and 
respiratory failure in August 1988.
 
The veteran's service medical records show that although 
there were some irregularities on his EKG's, he was 
determined not to have a heart disorder.  Extensive testing 
was done in June 1966, following which the examiner concluded 
that the veteran definitely did not have heart disease.  In 
addition, service medical records do not show that he had a 
pulmonary or respiratory disorder, to include interstitial 
pneumonitis or pancytopenia.  Accordingly, the conditions 
listed as the causes of the veteran's death on the 
certificate of death are not shown during service.  The first 
evidence of treatment for any of these conditions is found in 
the CGH reports dated in 1987.  This is approximately 13 
years after separation from service.  This lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the claims file does not currently contain any 
competent medical evidence showing that the veteran's 
intractable heart failure, interstitial pneumonitis or 
pancytopenia was related to his service, or that the cause of 
his death was related to his service.  To the extent that the 
appellant has argued that the veteran's service in Vietnam 
contributed to his death, the Board has considered whether 
service connection may be granted based on exposure to 
herbicides.  However, even assuming arguendo that he was 
exposed to Agent Orange, or some other herbicide, during 
service, the certificate of death does not show that he had a 
disease associated with exposure to certain herbicide agents, 
see 38 C.F.R. §§ 3.307, 3.309(e) (2002); see also 66 Fed. 
Reg. 23166-23169 (2001), and there is no other competent 
evidence linking such exposure to the cause of the veteran's 
death.  Given the foregoing, and without medical evidence of 
a nexus between the veteran's service and his cause of death, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for the cause of 
the veteran's death must be denied.  See 38 C.F.R. §§ 3.310, 
3.312.  

To whatever extent the appellant's statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for grants of service connection.  Lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

